Citation Nr: 0817989	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-15 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar spine disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1979 to January 1987.

Service connection for a lumbar spine disability was granted 
by the RO in Wisconsin in an August 1987 rating decision.  A 
10 percent disability rating was assigned.

This case comes to the Board on appeal of a March 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which continued the 
rating assigned for veteran's service-connected lumbar spine 
disability at 10 percent disabling.  The veteran initiated an 
appeal of this decision and requested de novo review of his 
claim by a Decision Review Officer (DRO).  The DRO issued a 
statement of the case (SOC) in February 2006 which continued 
the assigned 10 percent disability rating.  The veteran 
subsequently perfected an appeal as to that issue, which is 
now before the Board.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected lumbar spine disability is 
manifested by pain, tenderness, by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, and by combined limitation of motion in the 
thoracolumbar spine no greater than 120 degrees.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no more, 
for the service-connected lumbar spine disability are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007); Hart v. Mansfield, 21 Vet. App. 505 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
evaluated at 10 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered. 

The Veterans Claims Assistance Act of 2000 (the VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes in evidence a development letter dated in February 
2005, in which the RO advised the veteran of the evidence 
needed to substantiate his claim of an increased rating for 
the issue on appeal.  The veteran was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claim.  The veteran was subsequently 
informed by way of a March 2006 letter as to the criteria for 
assigning appropriate disability ratings and awarding 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Additionally, the March 2006 letter 
specifically indicated the type of evidence considered in 
assigning a disability rating.

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  While 
notification of the specific rating criteria was provided in 
the statement of the case (SOC), and not a specific 
preadjudicative notice letter, no useful purpose would be 
served in remanding this matter for yet more development.  As 
to the remaining elements, the March 2006 letter advised the 
veteran as to the criteria for assigning appropriate 
disability ratings and the type of evidence considered in 
assigning a disability rating.  The veteran was questioned 
about his employment and daily life during the course of his 
March 2005 and April 2007 VA examinations.  The veteran 
provided statements in which he detailed the impact of his 
disability on his daily life.  The Board finds that the 
notice given, the questions directly asked, and the responses 
provided by the veteran show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  For these 
reasons, the Board finds that a reasonable person would be 
able to discern the type of information need to substantiate 
his claim, and that any failure to provide him with adequate 
notice is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service and private medical records are in the 
file.  The veteran has at no time referenced outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007). 

The veteran was provided a medical examination for lumbar 
spine disability most recently in April 2007.  The Board 
finds this examination report to be thorough and consistent 
with contemporaneous VA and private treatment records.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined.  
See 38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Therefore, the examination 
in this case, in addition to the treatment records and the 
veteran's own lay statements, provide an adequate record upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Specific rating criteria

The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran's increased rating claim was filed in January 2005, 
subsequent to these changes.  Accordingly, only the amended 
criteria will be employed in the adjudication of this claim.

Under the current criteria, the veteran's service-connected 
lumbar spine disability can be rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which 
encompasses Diagnostic Code 5237 [lumbar strain] or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The evidence of record does not 
reflect a diagnosis of Interverterbral Disc Syndrome or the 
presence of symptomatology consistent with such a diagnosis.  
Moreover, there is no evidence of incapacitating episodes, 
which is the symptom used in rating a spine disability under 
the Formula for Rating Interverterbral Disc Syndrome.  
Accordingly, the veteran's service-connected lumbar spine 
disability will be rated under the General Rating Formula.

General Rating Formula for Diseases and Injuries of the Spine 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height,

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

Analysis

The Board initially notes that the March 2005 VA examiner 
found the veteran's current degenerative changes in the 
lumbar spine to be unrelated to the service-connected lumbar 
spine disability, and that an April 2007 VA examiner seconded 
that finding.  However, the examiner did not indicate that 
specific manifestations, such as limitation of motion, were 
solely attributable to either the non service-connected 
lumbar arthritis or the service-connected disability.  
Accordingly, the Board will afford the veteran the benefit of 
the doubt and presume that all symptoms and manifestations 
noted on exam, including limitation of motion, are 
attributable to the service-connected disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the Board 
is precluded from differentiating between symptomatology 
attributed to service-connected disability and non service-
connected disability in the absence of medical evidence which 
does so].



Schedular rating

The veteran's service-connected lumbar spine disability is 
currently rated at 10 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  

To warrant the next higher 20 percent disability rating, the 
veteran must show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Having reviewed the complete record, the Board finds the most 
probative evidence of record to be the reports of a private 
examination in June 2003 and a VA examination in April 2007, 
as these examinations show the greatest degree of limitation 
of motion.  The measured range of forward flexion was 45 
degrees during the veteran's June 2003 private examination 
and at worst 36 degrees during the recent April 2007 VA 
examination.  Furthermore, the combined range of motion of 
the thoracolumbar spine during the April 2007 VA examination 
was at worst 82 degrees.  These findings do more closely 
approximate the criteria for a 20 percent rating under the 
applicable criteria. 

However, based on these ranges of motion, the Board finds 
that the evidence does not allow for the assignment of the 
next highest rating available for the lumbar spine of 40 
percent rating under the General Rating Formula for Diseases 
and Injuries of the spine, as there is no evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less.

The Board notes that an earlier VA examination was conducted 
in March 2005; however, the ranges of motion noted on this 
examination do not support the grant of an evaluation in 
excess of 20 percent.

The Board observes in passing that ankylosis of the entire 
lumbar spine is not demonstrated in the medical evidence, and 
the veteran does not appear to contend that his back is 
ankylosed.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  In this case, the March 2005, 
April 2007, or any private treatment records show that the 
veteran's lumbar spine is manifestly not immobile.  
Accordingly, the veteran's service-connected low back 
disability also does not warrant a 50 or 100 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the spine.

In short, the objective medical evidence of record indicates 
that the veteran is entitled to a 20 percent disability 
rating, but no higher under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

The veteran has complained of severe low back pain.  However, 
there is no evidence that such symptomatology warrants the 
assignment of additional disability.  It is clear from the 
report of the April 2007 VA examination that the symptoms 
such as pain was taken into consideration in measuring range 
of back motion, and the range of motion findings relied on 
herein represent the most extreme limitations noted after 
repetitive use.  While the VA examiner did note that the 
veteran experiencing pain, weakness, and a lack of stamina, 
most limitations in activities were described as only 
moderate or mild, and the evidence does not suggest that his 
functional loss results in an additional degree of impairment 
akin to that required for the next highest rating for 
impairment of the lumbar spine of 40 percent.



Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

The veteran's most recent claim for an increased disability 
rating was filed on January 28, 2005.  In this case, 
therefore, the relevant time period is from January 28, 2004 
to the present.  

The record indicates that at the June 2003 private 
examination, the veteran's measured range of forward flexion 
of the thoracolumbar spine was 45 degrees, which is 
consistent with a 20 percent disability rating.  Although a 
greater degree of range of motion was noted in March 2005, 
the subsequent April 2007 examination revealed flexion to 
only 36 degrees.

Accordingly, although there has been some fluctuation in the 
severity of his disability, the Board finds that the overall 
record supports an award of a 20 percent disability rating 
from January 28, 2004, as contemplated by Hart.



Extraschedular rating considerations

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected lumbar 
spine disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event that 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 20 percent disability rating is 
warranted for the veteran's service-connected lumbar spine 
disability.  To the extent discussed above, the appeal is 
allowed. 


ORDER

Entitlement to a disability rating of 20 percent for service-
connected lumbar spine disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


